Title: Remission for Alexander T. E. Vidal, 20 December 1815
From: Madison, James
To: 


                    
                        [20 December 1815]
                    
                    Whereas it has been represented to me that at a late session of the Supreme Court of the Territory of Michigan, Alexander T. E. Vidal, a Lieutenant in the Navy of Great Britain, was charged with a misdemeanor, in unlawfully, riotously and wantonly combining with others, in the District of Detroit and Territory aforesaid, to seize and carry away a certain Thomas Ramer in and from the said Territory, and that having been found guilty of the offence with which he was so charged, he has been sentenced by the said Court to pay a fine, in money, for the use of the Territory of Michigan, with costs of prosecution, and to remain in the custody of the Marshal of the said District until the said fine should be paid and satisfied; and whereas I am desirous, for sundry good reasons and considerations, of releasing the said Vidal from the fine aforesaid and every part thereof, Now therefore be it known that I, James Madison, President of the United States, have remitted, and I do hereby accordingly remit the said fine and every part thereof; willing & requiring that the said Alexander T. E. Vidal be forthwith released & discharged.
                    [seal]
                    In testimony whereof I have caused the seal of the United States to be affixed to these Presents, and have signed the same with my Hand. Done

at the City of Washington the 20th day of December AD 1815, & of the Independence of the United States, the fortieth.
                    
                        James Madison.By the President,James Monroe,Secy. of State.
                    
                